DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments and remarks, filed on 3/29/2022, has been entered. The previous prior art rejection has been withdrawn and a new prior art rejection is applied to address the claim amendments.
The amendments and remarks, filed on 3/29/2022, has been entered.  The claim amendments overcome the previous 112(f) claim interpretation of claims 5, 6, 7, and 8 and the 112(b) rejection of claims 1 and 2.

Claim Status
Claims 1-9 are pending and being examined. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “contact unit configured to…”; “accommodation unit…”; and “gas supply unit…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In the claims, applicants state that the “contact unit” includes the “accommodation unit” and the “gas supply unit”.  Those limitations are interpreted under 112f (see below), and for purposes of examination, the examiner will interpret the “contact unit” to be defined by the structures the accommodation unit,  and the gas supply unit.  
The specification describes the “accommodation unit” includes a container configured to accommodate an OH radical detection probe (liquid) in para [25].  For purpose of examination, the examiner will interpret the “accommodation unit” to include a container for holding the OH radical detection probe liquid. 
The specification describes the “gas supply unit” configured to supply the gas to be measured into the accommodation unit in para [25].  For purpose of examination, the examiner will interpret the “gas supply unit” to supply the gas to the container holding the OH radical detection liquid. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Louit et al (“The reaction of coumarin with the OH radical revisited: hydroxylation product analysis determined by fluorescence and chromatography”, 2005, Radiation Physics and Chemistry, 72, 2-3, pp 119-124; hereinafter “Louit”; already of record) in view of Kanazawa et al (“Measurement of OH Radicals in Aqueous Solution Produced by Atmospheric-pressure LF Plasma Jet”, 2012, International Journal of Plasma Environmental Science & Technology, 6, 2, pp 166-171; hereinafter “Kanazawa”), and in view of Hayakawa et al (Translation of JP 6904530 B2; hereinafter “Hayakawa”; foreign priority filed 9/6/2016). 
Regarding claim 1, Louit teaches an OH radical measurement device (Louit; Abstact), comprising:
an OH radical detection probe (Louit; pp 119-120; Coumarin is a poorly fluorescent molecule that has been known to form the fluorescent 7-hydroxycoumarin…coumarin as the probe); wherein
the OH radical detection probe is a mixture including 
an aromatic carboxylic acid or an aromatic carboxylic acid derivative (Louit; pp 120; Scheme 1; Coumarin; examiner indicates that coumarin is an aromatic carboxylic acid), 
a polar protic organic solvent (Louit; pp 120; HPLC grade methanol; examiner indicates that methanol is the polar protic organic solvent) having a content higher than a content of the polar aprotic organic solvent (Louit; pp 120; Solution A was 89% water, 10% methanol, and 1% acetic acid).
Louit does not teach a contact unit configured to bring the OH radical detection probe into contact with the gas to be measured and the contact unit includes an accommodation unit and a gas supply unit. 
However, Kanazawa teaches an analogous art of measuring OH radicals in liquid (Kanazawa; Abstract) comprising a contact unit configured to bring the OH radical detection probe into contact with the gas (Kanazawa; pp 166, 168; plasma jet is applied to the liquid surface the OH radicals dissolved into the aqueous solution) and the contact unit includes an accommodation unit (Kanazawa; pp 166; Fig. 1; cuvette) and a gas supply unit (Kanazawa; pp 166; Fig. 1; plasma jet).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the OH radical measurement unit device of Louit to comprise the contact unit as taught by Kanazawa, because Kanazawa teaches the contact unit dissolves OH radicals into the detection liquid (Kanazawa; pp 166, 168). 
Modified Louit does not teach the mixture including a polar aprotic organic solvent.  
However, Hayakawa teaches an analogous art of a device for detecting hydroxyl radicals (Hayakawa; para [1]) wherein the OH radical probe (Hayakawa; para [22]; a dye is used…coumarin) is a mixture including a polar aprotic organic solvent (Hayakawa; radical scavenger is used including dimethylsulfoxide, DMSO).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the mixture of modified Louit to comprise a polar aprotic organic solvent as taught by Hayakawa, because Hayakawa teaches that use of radical scavengers serves to suppress the action of strong hydroxyl radicals (Hayakawa; para [27]). 
Note: The instant claims contain a large amount of functional language (ex: "configured to… "). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
Regarding claim 2, modified Louit teaches the OH radical measurement device according to claim 1, wherein the content of polar protic organic solvent included in the mixture of the OH radical detection probes is not more than 16 times the content of the polar aprotic organic solvent (Louit; pp 120; Solution A was 89% water, 10% methanol, and 1% acetic acid).
Regarding claim 3, modified Louit teaches the OH radical measurement device according to claim 1, wherein the polar protic organic solvent is any one or a plurality of methanol, ethanol, and propanol (Louit; pp 120; HPLC grade methanol; examiner indicates that methanol is the polar protic organic solvent).
Regarding claim 4, modified Louit teaches the OH radical measurement device according to claim 2, wherein the polar protic organic solvent is any one or a plurality of methanol, ethanol, and propanol (Louit; pp 120; HPLC grade methanol; examiner indicates that methanol is the polar protic organic solvent).
Regarding claim 5, modified Louit teaches the OH radical measurement device according to claim 1, further comprising: 
an irradiation unit configured to irradiate the OH radical detection probe after being brought into contact with the gas to be measured with UV light (Louit; pp 120; Absorption spectra were recorded using a CARY 500 double-beam UV–Vis spectrophotometer); 
a measurement unit configured to measure an intensity of fluorescence generated from the OH radical detection probe (Louit; pp 120; Fig. 1; Irradiated solutions of coumarin at different concentrations and doses were analyzed using spectrofluorimetry and reverse phase chromatograph); and 
a central processing unit (CPU) configured to derive a concentration of an OH radical in the gas to be measured based on the intensity of the fluorescence measured by the measurement unit (Louit; pp 120-121; Fig. 2; The UNICORN software was used to control the system…identification of all these compounds as primary products authentic samples of 3OHC, 4OHC, 6OHC and 8OHC were used; examiner notes that coumarin was exposed to various concentrations of hydroxyl radicals, thus the chromatograph used is capable of deriving the concentration of the OH radical in the gas via the software used to control the system).
Regarding claim 6, modified Louit teaches the OH radical measurement device according to claim 2, further comprising: 
an irradiation unit configured to irradiate the OH radical detection probe after being brought into contact with the gas to be measured with UV light (Louit; pp 120; Absorption spectra were recorded using a CARY 500 double-beam UV–Vis spectrophotometer); 
a measurement unit configured to measure an intensity of fluorescence generated from the OH radical detection probe (Louit; pp 120; Fig. 1; Irradiated solutions of coumarin at different concentrations and doses were analyzed using spectrofluorimetry and reverse phase chromatograph); and 
a central processing unit (CPU) configured to derive a concentration of an OH radical in the gas to be measured based on the intensity of the fluorescence measured by the measurement unit (Louit; pp 120-121; Fig. 2; The UNICORN software was used to control the system…identification of all these compounds as primary products authentic samples of 3OHC, 4OHC, 6OHC and 8OHC were used; examiner notes that coumarin was exposed to various concentrations of hydroxyl radicals, thus the chromatograph used is capable of deriving the concentration of the OH radical in the gas via the software used to control the system). 
Regarding claim 7, modified Louit teaches the OH radical measurement device according to claim 3, further comprising: 
an irradiation unit configured to irradiate the OH radical detection probe after being brought into contact with the gas to be measured with UV light (Louit; pp 120; Absorption spectra were recorded using a CARY 500 double-beam UV–Vis spectrophotometer); 
a measurement unit configured to measure an intensity of fluorescence generated from the OH radical detection probe (Louit; pp 120; Fig. 1; Irradiated solutions of coumarin at different concentrations and doses were analyzed using spectrofluorimetry and reverse phase chromatograph); and 
a central processing unit (CPU) configured to derive a concentration of an OH radical in the gas to be measured based on the intensity of the fluorescence measured by the measurement unit (Louit; pp 120-121; Fig. 2; The UNICORN software was used to control the system…identification of all these compounds as primary products authentic samples of 3OHC, 4OHC, 6OHC and 8OHC were used; examiner notes that coumarin was exposed to various concentrations of hydroxyl radicals, thus the chromatograph used is capable of deriving the concentration of the OH radical in the gas via the software used to control the system). 
Regarding claim 8, modified Louit teaches the OH radical measurement device according to claim 4, further comprising: 
an irradiation unit configured to irradiate the OH radical detection probe after being brought into contact with the gas to be measured with UV light (Louit; pp 120; Absorption spectra were recorded using a CARY 500 double-beam UV–Vis spectrophotometer); 
a measurement unit configured to measure an intensity of fluorescence generated from the OH radical detection probe (Louit; pp 120; Fig. 1; Irradiated solutions of coumarin at different concentrations and doses were analyzed using spectrofluorimetry and reverse phase chromatograph); and 
a central processing unit (CPU) configured to derive a concentration of an OH radical in the gas to be measured based on the intensity of the fluorescence measured by the measurement unit (Louit; pp 120-121; Fig. 2; The UNICORN software was used to control the system…identification of all these compounds as primary products authentic samples of 3OHC, 4OHC, 6OHC and 8OHC were used; examiner notes that coumarin was exposed to various concentrations of hydroxyl radicals, thus the chromatograph used is capable of deriving the concentration of the OH radical in the gas via the software used to control the system).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Louit in view of Hayakawa et al (Translation of JP 6904530 B2; hereinafter “Hayakawa”; foreign priority filed 9/6/2016). 
Regarding claim 9, modified Louit teaches an OH radical measurement method (Louit; Abstact), comprising measuring an OH radical in a gas to be measured through use of an OH radical detection probe (Louit; pp 119-120; Coumarin is a poorly fluorescent molecule that has been known to form the fluorescent 7-hydroxycoumarin…coumarin as the probe), which is a mixture including an aromatic carboxylic acid or an aromatic carboxylic acid derivative (Louit; pp 120; Scheme 1; Coumarin; examiner indicates that coumarin is an aromatic carboxylic acid), and a polar protic organic solvent (Louit; pp 120; HPLC grade methanol; examiner indicates that methanol is the polar protic organic solvent) having a content higher than a content of the polar aprotic organic solvent (Louit; pp 120; Solution A was 89% water, 10% methanol, and 1% acetic acid).
Louit does not teach the mixture including a polar aprotic organic solvent.  
However, Hayakawa teaches an analogous art of a device for detecting hydroxyl radicals (Hayakawa; para [1]) wherein the OH radical probe (Hayakawa; para [22]; a dye is used…coumarin) is a mixture including a polar aprotic organic solvent (Hayakawa; radical scavenger is used including dimethylsulfoxide, DMSO).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the mixture of modified Louit to comprise a polar aprotic organic solvent as taught by Hayakawa, because Hayakawa teaches that use of radical scavengers serves to suppress the action of strong hydroxyl radicals (Hayakawa; para [27]). 

Response to Arguments
Applicant’s arguments filed, 3/29/2022, have been considered but are moot because the arguments are towards the amended claims and a new prior art rejection is applied. 
Applicant’s arguments, see pages 7-8, 3/29/2022, with respect to the rejection of independent claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made.  Specifically, towards the “acetic acid is not aprotic”.  Examiner respectfully agrees and a new prior art rejection is applied. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798